Exhibit 10.2 AMENDED AND RESTATED MANAGEMENT CHANGE OF CONTROL SEVERANCE AGREEMENT This Amended and Restated Management Change of Control Severance Agreement (this “Agreement”) is dated this day of , (the “Effective Date”), by and among Cabela’s Incorporated, a Delaware corporation (the “Company”), and (the “Executive”). W I T N E S S E T H : WHEREAS, the Executive is presently an officer or key employee of the Company; WHEREAS, the Executive and the Company are parties to an existing Management Change of Control Severance Agreement (the “Original Agreement”); WHEREAS, the Executive and the Company desire to enter into this Agreement to amend and restate the Original Agreement to eliminate the tax gross-up provisions and make certain clarifying changes to ensure that performance-based compensation is, to the extent intended by the parties, in compliance with Section 162(m) of the Code; WHEREAS, the Company desires to ensure the Executive’s continued active participation in the business of the Company; WHEREAS, in order to induce the Executive to remain in the employ of the Company and in consideration of the Executive’s agreeing to remain in the employ of the Company, the parties desire to specify the severance benefits which shall be due the Executive in the event that his employment with the Company is terminated under specified circumstances; and WHEREAS, the Company and the Executive intend for this Agreement to amend and restate the Original Agreement in its entirety. NOW THEREFORE, in consideration of the mutual agreements contained in this Agreement, and upon the other terms and conditions provided in this Agreement, the parties to this Agreement agree as follows: 1.Definitions.The following words and terms shall have the meanings set forth below for the purposes of this Agreement: (a)Annual Compensation.The Executive’s “Annual Compensation” for purposes of this Agreement shall be deemed to mean the sum of (i) the base salary paid to the Executive by the Company or any subsidiary thereof during the calendar year in which the Date of Termination occurs (determined on an annualized basis) and (ii) the average of the incentive compensation award granted to the Executive by the Company under the Cabela’s Incorporated Performance Bonus Plan (or any predecessor or successor bonus plan) in each of the two calendar years preceding the calendar year in which the Date of
